Citation Nr: 1424226	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 29, 1977 to June 15, 1980, and from June 19, 1980 to July 15, 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Board reopened the Veteran's claims for entitlement to service connection for hypertension and a low back disorder since there was the required new and material evidence since the last finding and binding decision denying these claims.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead remanded them to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially for VA compensation examinations for medical nexus opinions concerning the etiologies of these claimed conditions insofar as their asserted relationship with the Veteran's military service.  

An August 2012 rating decision since issued, on remand, granted the claim of entitlement to service connection for hypertension and assigned an initial 10 percent rating for this disability retroactively effective from December 15, 2004.  There is no indication the Veteran disagreed with the initial rating and/or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that is considered a full grant of the benefit sought on appeal, meaning that claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Thus, only his claim of entitlement to service connection for a low back disorder remains.

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claim should take into consideration the existence of this electronic record.

Unfortunately, this claim requires still further development before being decided on appeal, so the Board is again remanding it to the agency of original jurisdiction (AOJ).


REMAND

Still additional development of the record is deemed warranted prior to issuance of a decision concerning this remaining claim; namely, a medical nexus opinion is still needed to determine whether the Veteran's congenital or developmental low back disorder is a "disease" or "defect".  This determination affects how the claim is analyzed.  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009). 

Pursuant to the Board's prior October 2011 remand directive, the Veteran had a VA compensation examination in December 2011.  Imaging of his lumbar spine revealed degenerative disc disease and degenerative changes of the facet joints at the level of L5/S1.  The examiner, however, could not provide the requested medical nexus opinion without resulting to mere speculation.  She noted that, since 1978, the Veteran has had a documented chronic symptomatic back condition, but with varying interpretations over the years as to whether a congenital back "defect" or "disease" even existed on x-ray.  It was documented that a military orthopedist had stated that it did.  The examiner recommended the Veteran be scheduled for an orthopedic examination by a qualified specialist to determine if he indeed has a congenital spine "defect" or "disease".  She further commented that this case was complicated by exacerbation of the low back degenerative disease since the Veteran's 2003 motor vehicle accident and left hip replacement.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Additionally, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Resultantly, the Veteran should be afforded this additionally recommended VA orthopedic examination to determine whether his congenital or developmental low back condition is a "disease" or "defect".  Quirin, 395.  If a "disease", an opinion is required as to whether it was as likely as not aggravated by his military service beyond its natural progression.  If instead a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.  The examiner should also take note of the Veteran's history of a motor vehicle accident since service, in 2003, and the left total hip replacement, especially owing to the fact that the prior VA compensation examiner cited these intercurrent events as also relevant to determining the origins of the Veteran's current low back disability.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  As the prior VA compensation examiner recommended, schedule a VA orthopedic examination to first determine whether the Veteran's congenital or developmental low back disorder is a "disease" or "defect".  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Diseases generally are subject to period changes (improvement and worsening) whereas defects are more static in nature.  If a "disease", an opinion is required as to the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's military service beyond its natural progression.  If instead a "defect", an opinion is required as to the likelihood (very likely, as likely as not, or unlikely) it was subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.  To this end, the examiner should also take note of the Veteran's diagnoses of arthritis and degenerative changes of L5-S1 and his history of a motor vehicle accident and left total hip replacement.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand and the Board's prior remand in October 2011.

The examiner is encouraged to try and provide definite comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definite opinion.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable to the claim, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate this claim of entitlement to service connection for a low back disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



